EXHIBIT 10.14
 
PERSONAL GUARANTY


This Personal Guaranty (“Guaranty”) is dated May 19, 2014 and is hereby entered
into by and between Brad Nelms, an individual (the “Guarantor”), on the one
hand, and SearchCore, Inc., a Nevada corporation (“SearchCore”), on the other
hand.


RECITALS


WHEREAS, pursuant to that certain Domain Name Purchase Agreement dated May 16,
2014 (the “Purchase Agreement”), and the Assignment, Assumption and Indemnity
Agreement dated May 19, 2014 (the “Sublease Agreement”), Platinum Technology
Ventures, LLC, a Nevada limited liability company (“Platinum”) has agreed to
assume all the obligations of SearchCore under that certain  Lease Agreement
dated August 8, 2013 and that certain Buyback Agreement dated August 8, 2013,
both by and between SearchCore and Domain Capital, LLC (“DCL”)


WHEREAS, Guarantor has agreed to personally and unconditionally guarantee
repayment by Platinum of all obligations arising under the Sublease Agreement
(the “Guaranteed Amounts”) to SearchCore, in the event Platinum fails to repay
any portion of the Sublease Agreement in accordance with its terms.


NOW, THEREFORE, for good and adequate consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:


GENERAL TERMS


1. Beginning on the date hereof, in the event the Guaranteed Amounts have not
been repaid in full by Platinum, (a) Guarantor hereby personally and
unconditionally guarantees the payment of the Guaranteed Amounts under the
Sublease Agreement to SearchCore in the event Platinum defaults for failure to
pay DCL any portion of the obligations under the Sublease Agreement in
accordance with its terms; and (b) Guarantor hereby agrees to reimburse
SearchCore for any and all amounts of obligations under the Sublease Agreement
that Platinum fails to pay under the terms of the Sublease Agreement, within ten
(10) business days of being notified by SearchCore that Platinum has not
fulfilled its payment obligations under the Sublease Agreement.


2. Guarantor is executing this Guaranty in order to induce SearchCore to agree
to the terms of the Purchase Agreement and the Sublease Agreement.


3. This Guaranty is effective as of the date hereof and shall continue so long
as Platinum owes DCL, or its assigns, money under the Sublease Agreement, or
until such time as this Guaranty is terminated by the express written consent of
Guarantor and SearchCore.


4. SearchCore and DCL may, without affecting Guarantor’s obligations herein: (i)
grant renewals, extensions or modifications of the Sublease Agreement; or (ii)
change the manner, place or terms of payment, and/or change or extend the time
of payment of, renew or alter, any liability hereunder due by Guarantor to DCL
or SearchCore.
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 


5. The rights, powers and remedies given to SearchCore by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to SearchCore by virtue of any statute or rule of law or under
the Purchase Agreement or the Sublease Agreement or any other personal
guaranties.  A separate action or actions may be brought and prosecuted against
Guarantor whether action is brought against Platinum or any other guarantor, or
whether Platinum or any other guarantor is joined in such action or
actions.  Any forbearance or failure to exercise, and any delay by SearchCore in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.


6. Guarantor waives any right to require SearchCore to (a) proceed against
Platinum or any other guarantor; or (b) pursue any remedy in SearchCore’s power
whatsoever.  Guarantor waives any defense arising by reason of any disability or
other defense of the SearchCore or by reason of the cessation from any cause
whatsoever of the liability of the SearchCore under the Sublease
Agreement.  Until any and all obligations under the Sublease Agreement are
repaid in full by Platinum or Guarantor, Guarantor shall have no right of
subrogation, and Guarantor waives any defense Guarantor may have based upon any
election of remedies by SearchCore or DCL which limits or destroys Guarantor’s
subrogation rights or Guarantor’s rights to seek reimbursement from SearchCore
or DCL or any other guarantor or surety, including, without limitation, any loss
of rights Guarantor may suffer by reason of any rights or protections of
SearchCore or DCL or Guarantor in connection with any anti-deficiency laws or
other laws limiting or discharging the indebtedness or the obligations of the
SearchCore or DCL or Guarantor.  Until any and all obligations under the
Sublease Agreement are repaid in full by Platinum or Guarantor to DCL, Guarantor
waives any right to enforce any remedy Guarantor may have against SearchCore or
any other guarantor, surety, or other person, and further, Guarantor waives any
right to participate in any collateral for the indebtedness now or hereafter
held by SearchCore.  Guarantor waives all presentments, demands for performance,
notices of nonperformance, protests, notices of protest, notices of dishonor,
and notices of acceptance of this Guaranty and of the existence, creation, or
incurring of new or additional obligations.


7. Guarantor warrants and agrees that each of the waivers set forth above is
made with Guarantor’s full knowledge of its significance and consequences and
that, under the circumstances, the waivers are reasonable and not contrary to
public policy or law.  If any such waiver is determined to be contrary to any
applicable law or public policy, such waiver shall be effective only to the
extent permitted by law or public policy.


8. Together with the Purchase Agreement and Sublease Agreement, this is the
entire agreement of the parties and this agreement may be modified only by a
written agreement executed by both parties.
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 


9. In case any provision in, or obligation under, this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


10. This Guaranty and the rights and obligations of SearchCore and of Guarantor
hereunder shall be governed and construed in accordance with the laws of the
State of California applicable to contracts made and to be performed entirely
therein, without giving effect to the rules or principles of conflicts of law.


11. This Guaranty is binding upon the undersigned, his/her executors,
administrators, successors or assigns, and shall inure to the benefit of
SearchCore, his/her successors and assigns.


12. The Guarantor consents to the jurisdiction of the courts of the State of
California and of any state and federal court located in the County of Orange,
California.


13. In the event SearchCore shall refer this Guaranty to an attorney to enforce
the terms hereof, the Guarantor agrees to pay all the costs and expenses
incurred in attempting or effecting the enforcement of SearchCore’s rights,
including reasonable attorney’s fees, whether or not suit is instituted.


READ THIS AGREEMENT CAREFULLY.  THIS IS AN AGREEMENT TO GUARANTY THE PAYMENT OF
A DEBT OF ANOTHER.  THIS MEANS THAT YOU MAY HAVE TO PAY THE DEBT OR OBLIGATION
OF THE LENDER UNDER THE NOTE.


IN WITNESS WHEREOF, the Guarantor has signed this Guaranty and delivered it as
of the date noted above.


“Guarantor”
“SearchCore”
     
SearchCore, Inc.,
 
a Nevada corporation
/s/ Brad Nelms  
Brad Nelms, an individual
          /s/ James Pakulis   By:
James Pakulis
  Its: President and CEO    




 
 
 Page 3 of 3

--------------------------------------------------------------------------------